         Case 1:20-cv-00981-AWI-SKO Document 40 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10

11   YELLOWCAKE, INC. and          )          Case No.: 1:20-cv-00981-AWI-SKO
     COLONIZE MEDIA, INC.,         )
12                                 )          [PROPOSED] ORDER GRANTING JOINT
13            Plaintiffs,          )          STIPULATION AND REQUEST TO
                                   )          CONTINUE HEARING ON DEFENDANTS
14       v.                        )          TRIWOLF MEDIA, LLC AND TANGO
15                                 )          MULTIMEDIA PRODUCTIONS, LLC’S
     TRIWOLF MEDIA, LLC, TANGO     )          NOTICE OF SPECIAL MOTION AND
16   MULTI MEDIA PRODUCTIONS,      )          SPECIAL MOTION TO STRIKE COUNTS
17   LLC, DISTRIBUIDORA DE DISCOS )           5, 6, 7, 8, AND 9 OF PLAINTIFFS
     MONTERREY, S.A., DE C.V.,     )          YELLOWCAKE, INC. AND COLONIZE
18   PLATINO RECORDS, INC.,        )          MEDIA, INC.’S FIRST AMENDED
19   ALBERTO MITCHELL, and DOES 1- )          COMPLAINT [DE 23]
     20,                           )
20                                 )          Hearing Date: February 8, 2021
21            Defendants.          )          Hearing Time: 1:30 p.m.
                                   )          Location:     Courtroom 2
22                                 )
23                                 )          COMPLAINT FILED: July 14, 2020
                                   )          SCHEDULING CONFERENCE: March 2, 2021
24

25

26
27

28
                                                 1
       [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE HEARING DATE ON SPECIAL MOTION TO STRIKE
                                                           CIVIL ACTION NO. 1:20-cv-00981-AWI-SKO
          Case 1:20-cv-00981-AWI-SKO Document 40 Filed 02/02/21 Page 2 of 2


 1         Upon reviewing the stipulation (Doc. 39) entered into between the plaintiffs,
 2   Yellowcake, Inc. and Colonize Media, Inc. (the “Plaintiffs”), and defendants, Triwolf
 3   Media, LLC and Tango Multimedia Productions, LLC (the “Defendants”), through their
 4   respective undersigned attorneys of record, and good cause appearing:
 5         IT IS ORDERED that the time for Defendants to submit their reply in support of
 6   Defendants’ special motion to strike counts 5, 6, 7, 8 and 9 of Plaintiffs’ first amended
 7   complaint (Doc. 35) is hereby extended up to and including February 22, 2021. The
 8   hearing date for the motion to strike is CONTINUED to March 1, 2021, at 1:30 p.m. in
 9   Courtroom 2 (AWI) before District Judge Anthony W. Ishii.
10
     IT IS SO ORDERED.
11
     Dated: February 2, 2021
12                                         SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
        [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE HEARING DATE ON SPECIAL MOTION TO STRIKE
                                                            CIVIL ACTION NO. 1:20-cv-00981-AWI-SKO
